                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN
                        MILWAUKEE DIVISION

SHAWANA CAMPBELL,
individually and on behalf of
all others similarly situated,

             Plaintiffs,                            CASE NO. 20-cv-285
      v.

CARE MATTERS, LLC,

      and

JE’TUNNE TILLIS,

             Defendant.


                           DISCLOSURE STATEMENT


       The undersigned, counsel of record for Shawana Campbell, Plaintiff, furnish
the following list in compliance with Civil L. R. 7.1 and Fed. R. Civ. P. 7.1:

       States the full name of every party or amicus the attorney represents in the
action.

       Shawana Campbell.

      Identifies any parent corporation and any publicly held corporation owning
10% or more of its stock.

      Plaintiff is not a corporation.

      State the names of all law firms whose attorneys will appear, or are expected
to appear, for the party in this Court.

      Hawks Quindel, S.C.
      Larry A. Johnson
      Summer H. Murshid
      Timothy P. Maynard
      P.O. Box 442
      Milwaukee, WI 53201-0442


           Case 2:20-cv-00285-PP Filed 02/20/20 Page 1 of 2 Document 2
Dated this 20th day of February, 2020.

                                         Respectfully submitted,

                                         HAWKS QUINDEL S.C.
                                         Attorneys for Plaintiffs


                                  By: s/ Larry A. Johnson
                                     Larry A. Johnson, SBN 1056619
                                     Summer H. Murshid, SBN 1075404
                                     Timothy P. Maynard, SBN 1080953
                                     Hawks Quindel, S.C.
                                     222 East Erie Street, Suite 210
                                     PO Box 442
                                     Milwaukee, WI 53201-0442
                                     Telephone: 414-271-8650
                                     Fax: 414-271-8442
                                     Email:       ljohnson@hq-law.com
                                                  smurshid@hq-law.com
                                                  tmaynard@hq-law.com




         Case 2:20-cv-00285-PP Filed 02/20/20 Page 2 of 2 Document 2
